 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD-term.In deference to this salutary principle, I would disregard theexpired contract and hold that the current agreement constitutes a barto this petition.SEFTON FIBRE CANCOMPANYandDISTRICT LODGENo.24,INTERNA-TIONALASSOCIATIONor MACHINISTS,AFL,PETITIONER.Case No.36-RC-965.July 23, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before E. G. Strumpf, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Since December 1950, the Employer and Intervenor (Printing Spe-cialties and Paper Products Local Union No. 387, AFL) have beenin a collective-bargaining relationship covering the production andmaintenance employees here involved at the Employer's Portland,Oregon, plant.On November 28, 1951, the contracting parties signedan agreement covering these employees, effective from December 1,1951, to December 1, 1952, and subject to a 60-day automatic renewalclause for yearly periods thereafter. In the absence of timely notice,this contract was automatically renewed on December 1, 1952, for anadditional 1-year period.On October 31, 1952, after the automatic renewal notice date of theabove contract, the Petitioner, which separately represents a smallgroup of maintenance employees at the Employer's plant, filed a peti-tion covering the other production and maintenance employees thenrepresented by the Intervenor.A Board field examiner informed thePetitioner that a contract bar existed and the petition was withdrawnon November 13, 1952.Another petition was filed by the Petitioneron December 10, 1952, because Petitioner heard that the Employerand Intervenor were conducting new negotiations.This petition wasdismissed by the Regional Director on January 14, 1953, on contract-bar grounds and, following the Petitioner's appeal, the Board sus-tained the Regional Director's action on March 27, 1953.109 NLRB No. 64. SEFTON FIBRE CAN COMPANY',361Thereafter, on Julie 18, 1953, about 31/2 months before the auto-matic renewal notice date of the renewed 1951 contract, the Employerand Intervenor signed a new agreement, referred to on its first pageas "Labor Agreement, Corrugated and Fibre Container -Industry andPrinting Specialties and Paper Products Unions Nos. 362, 380, 382,387, 388, 1953-1955."On the second page of the new contract is a"list of companies party to the attached labor agreement," amongwhich is the Employer's name, followed by a notation : "Admittedto the Bay Area Corrugated Group on May 29, 1953, to be effectiveJune 16, 1953."The new contract extends from June 15, 1953, toJune 16, 1955, subject to a 60-day automatic renewal clause for yearlyperiods.Although the new contract was separately signed by theEmployer and the Intervenor's representatives, it would appear thatthe terms are substantially the same as those for other members ofthe multiemployer group.Brockman, the general manager of the Employer's Portland divi-sion, testified that he signed the new agreement on June 18 and thatthe others signed it before in San Francisco "when the coast agree-ment with the other plants was negotiated."He further testifiedwithout contradiction that the proposed inclusion of the Employer'sPortland division in the coast Corrugated contract had "probablybeen a topic of conversation for a couple of years. . . . Then it cul-minated here in an understanding between the parties in the recentperiod of the spring of 1953."On June 18 or 19, the Petitioner was informed by employees thatthe Employer had offered the Intervenor a new agreement and that,on June 19, the employees would vote on whether or not to cancel theold agreement and enter into the new agreement embracing severalother locals and firms.Thereupon, on June 19, the Petitioner sent theEmployer a telegram, asserting its representation claim and request-ing contract negotiations.The telegram, which was delivered in theafternoon of June 19, was not answered by the Employer.A ma-jority of the Employer's employees, during the afternoon and eve-ning of June 19, affirmatively voted for affiliating with the PacificCoast Corrugated and Fibre Container Agreement.The petition herein, requesting a unit limited to the Employer'semployees, was filed on July 2, 1953, about 13 days after the Peti-tioner's demand for recognition and bargaining.The Petitioner contends that the new agreement is in effect a pre-mature extension of the renewed 1951 contract and therefore is nobar to an election.'The Intervenor opposes tliis contention on the' The Petitioner does not, and could not successfully, claim that its demand for recog-nition was timely made before the consummation of the 1953 agreementEven assumingthe new agreement was not consummated until the evening of June 19, after the Petitioner'stelegram was received,the Petitioner's demand was not perfected by the filing of a petitionwithin 10 days and therefore it would not preclude that contract from operating as a bar.General Elect,sc X-ray Corporation,67NLRB 997. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDgrounds that the June 1953 agreement was signed in good faith andwas accepted by the employees, and that the employees received bene-fits under the contract.2Although the Employer took no specific posi-tion on this issue, it appears to support the Intervenor's claim that thenew contract is a bar. For the reasons indicated below, we find thatthe 1953 agreement prevents an immediate election.The premature-extension rule, like the contract-bar rule itself,3 isessentially a discretionary principle and in our opinion was not in-tended to be rigidly applied in every situation where a new agreementwith an extended term was executed during the life of an existingcontract.As the Board previously recognized in theRaytheoncase,'circumstances surrounding the negotiation and execution of the newagreement may remove that contract from the ambit of the premature-extension rule.In the present case, as already mentioned, it is uncontroverted thatthe Employer and Intervenor had been discussing for several yearsthe joining of a multiemployer bargaining group composed of relatedconcerns in the area.These discussions culminated in the Employ-er's joining the group on May 29, 1953, effective June 16, 1953, andin the Employer and Intervenor becoming parties to the group's newcontract which also became effective at about the same time. So faras the record shows, the execution of this contract by the Employerand Intervenor was intended solely to implement their long consid-ered determination to join in multiemployer bargaining and was ac-complishedwhen the time was ripe for joining in the groupbargaining.Under these particular circumstances, we believe that an exceptionto the premature-extension rule is warranted.We find that the pre-mature-extension rule should not be applied to this case and that,therefore, the new agreement bars a present determination of repre-sentatives.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN FARMER, concurring :I concur in this decision because I regard the premature-extensiondoctrine as unsound, and not because I think there is some kind oftragic in joining an employer association which justifies making anexception to the rule. If I thought the doctrine was valid, I wouldagree with Member Peterson that there is no basis for deviating fromit in this case.f The Intervenor argues alternatively that the petition was prematurely filed with respectto the termination date of the renewed 1951 agreement.In view of our determinationherein, we find it unnecessary to pass on this contention8N. L. R.B. v. Grace Company,189 F. 2d 258(C. A. 8).,98 NLRB 785 and 98 NLRB 1330. SEFTON FIBRE CAN COMPANY363I reject the "premature-extension" doctrine as developed and ap-plied by theBoard because it appearsto me that itimposes unwar-ranted restraints on collective bargaining and freedom of contractand has the necessary effect of disrupting the stability of labor rela-tions which results from the existence of a collective-bargaining agree-inent.I fear that it has subconscious roots in the premise that anoutside union which would like to represent the employees at a par-ticular plant is entitledto a standingassurancethat itcan obtain arepresentation election at predetermined periodic intervals,regard-less of the contract situation which may in fact pertain.The bestthat can be said for the rule is that it guarantees raiding unions theright to break into an existing employer-union relationship at rigidlyfixed and unalterable intervals of time, regardless of whether or notthere is a valid and subsisting contract in existence.But this canhardly be said to justify its continuance..In order to achieve this complete predictability as a convenience toa raidingunion, the rule subordinates the more immediate and, inmy view, paramount right of the established union to engage in freeand unhampered collective bargaining for the benefit of the em-ployees whom it represents.The fact is that the premature-exten-sion rule fashions a straitjacket for the contracting union, theemployer, and the employees.This rule, in effect, says that, regard-less of economic justification and the dictates of sound and enlightenedlabor relations,the contracting union and the employer cannot reopentheir agreement and negotiate a better one for a new term withoutbecoming vulnerable to a rival petition.If such a petition is filed,the Board will disregard the valid existing agreement and order anelection in midcontract term.The fact that such a so-called prema-ture reopening deprives the parties to the contract of its protectionas a bar to a rival petition operates as a depressing deterrent to mid-term contract changes which might otherwise be made to the mutualadvantage of the employer, the union, and the employees.A rulewhich has this effect is disruptive of labor relations and demonstratesabove all else an oversolicitous attitude toward raiding unions.I recognize,of course,that the Act guarantees employees the rightto select their representatives,but I do not think it can be demon-strated that abandonment of the premature-extension doctrine willdeprive them of this right or even restrict it in any material way.The opportunity to select a new representative can still be affordedemployees at reasonable intervals where there is genuine dissatisfac-tion with their bargaining agent without going to the extreme of en-couraging raiding expeditions.I certainly do not regard it as likely that unions and employerswill prematurely renew and renew their contracts year after year asa device for heading off rival petitions.If there is evidence in a par- 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDtitular case that this is their motive, that will be the time to set asidethe contract as a bar. I would not fashion a general rule to fit the un-usual case, nor would I presume in every case that which happensonly on the rarest of occasions.Member Peterson is quite right in saying that the Board has appliedthe premature-extension doctrine as a flat invariable rule wherever thecontract was negotiated in advance of the renewal date, regardless ofthe existence of economic justification and irrespective of thebonafidesof the parties.The cases which he cites show this beyond ques-tion, and they also disclose a patent inequity of the doctrine. I wouldapply the normal contract-bar rules to contracts of this kind, andwould limit the premature-extension doctrine to those cases where itaffirmatively appears that the contract was renewed ahead of the an-niversary date for the purpose of forestalling a change of representa-tives.This would protect against abuses and still afford free play tothe collective-bargaining process and give proper recognition to thesanctityand stabilizing effect of genuine collective-bargainingagreements.MEMBER PETERSON, dissenting :I am unable to agree with the action taken herein by my colleagues.In my opinion, it represents an unwarranted departure from pastBoard precedents with respect to the premature-extension rule.At theoutset, it seems advisable to review what that rule is and why it wasadopted by the Board. The doctrine of premature extension providesthat a contract extending the term of an existing earlier agreementwill not bar a petition filed before the operative date of an automaticrenewal provision contained in the earlier contract, or before the ter-mination date of the earlier agreement if it does not provide for auto-matic renewal.The Board has stated many times that the rule wasnecessitated by the mandate of the Statute guaranteeing freedom ofchoice of a bargaining representative to employees and was designedto preserve to employees the right to challenge the representative sta-tus of an incumbent union at predictable and reasonable intervals!As the Second Circuit very cogently pointed out in theGeraldineNovelty Co.case: 6Any other conclusion would seat the existing representative per-manently in the saddle, since neither the rival union nor the em-ployees who desired a change could know when the new contractwould be made and therefore could not foretell when it would beappropriate to start electioneering.The only practicable admin-a SeeWichita Union Stockyards Company,40 NLRB 369;Barber Motors,Inc., et al.,99 NLRB 193;National Gypsum Company,96 NLRB 676;ConsolidatedWestern SteelCorporation,93 NLRB 1199;American Steel Foundries,85 NLRB 19;and cases citedtherein.6N. L R B. v. Geraldine Novelty Company, Inc.,173 F.2d 14, 18(C. A. 2). SEFTON FIBRECAN COMPANY365istrative rule is the one the Board has adopted, namely, to allowcampaigning during a reasonable time before the expiration ofthe current contract, or before the "Mill B date" if the contracthas an automatic renewal clause.Turning to the instant case, I find merit in the Petitioner's conten-tion that the new agreement, which was entered into by the Employerand the Intervenor about 31/2 months before the automatic renewalnotice date of the renewed 1951 contract, constituted a premature ex-tension of the latter contract and was therefore not a bar to theinstant petition.In my opinion, the sole distinction between thiscase and the usual premature-extension case is the purely factual onethat during the term of the existing agreement the Employer joineda multiemployer group. I do not believe that this fact justifies thedifferent legal result which my colleagues have reached.Thus, theBoard has applied the rule even though the names of the signatoriesto an extended agreement have changed, if the parties to both con-tracts remained essentially the same.7 In the present case, the imme-diate signatories to both contracts are almost identical.Also, theBoard has held that, where an employer joins a multiemployer bar-gaining group shortly before a petition is filed, the employer's mem-bership in the group is too recent to render inappropriate a single-employer unit."Furthermore, the plight of the Petitioner presentsa forceful illustration of how failure to apply the rule can enablean incumbent union to forestall a petition by a rival union and effec-tively thwart the desires of employees for a change in bargainingrepresentative.Thus, on three separate occasions-October 31, 1952,December 10, 1952, and June 18, 1953-the Petitioner has filed peti-tions seeking to represent employees of this employer only to be meteach time with a contract bar.Presumably, since October 1952 atleast 30 percent of the employees have evinced an interest in beingrepresented by the Petitioner.My colleagues hold that the premature-extension rule is inapplica-ble here because : (1) It is essentially a discretionary principle and,in their opinion, was not intended to be rigidly applied in every situa-tion where a new agreement with an extended term is executed duringthe life of an existing contract, citing theRaytheoncase; and, (2)so far as the record shows, the execution of the contract by the Em-ployer and the Intervenor was intended solely to implement theirlong considered determination to join in multiemployer bargainingand was accomplished when the time was ripe for joining in thegroup bargaining. I do not find either of these reasons persuasiveas a basis for avoiding the impact of the doctrine.7New Jersey Oyster Planters and Packers Association, Inc.,101 NLRB 538;BarberMotors, Inc.,footnote5, supra8 See for example,Metro Glass BottleCo , 96 NLRB 1008.9 See footnote 4,supra 366DECISIONS OF NATIONAL`LABOR RELATIONS BOARDRegarding (1), I do not quarrel with the statement that the ruleisdiscretionary, but disagree with the conclusion of my colleaguesthat it was not intended to be strictly applied. It is fundamentalthat if a rule is to be effective there must be few, if any, exceptionsto it lest the exceptions become the rule. In recognition of this, theBoard has applied the premature-extension doctrine even though :substantial benefits accrued to employees from the extended agree-ment which was obtained for them by contracting for a longerperiod;" an extended contract was necessary to incorporate a revisedwage schedule for Wage Stabilization Board approval; 1 the con-tract was extended for economic reasons rather than to prevent a rede-termination of representatives;12 a majority of the employees affectedi atifiecl the extension agreement;13 and, even though the extended con-tract was made upon the insistence of the employer and in responseto appeals from public authorities to avert a strike.l4In my opinion, the foregoing clearly reveals that the rule was notonly intended to be, but has in fact been, rigidly applied, despiteextenuating circumstances surrounding the making of the extendedcontract.The one exception which the Board has made was in theRaytheoncase referred to by my colleagues.However, I regard thatcase assui generis.Indeed, in our recentGeneral Electricdecision,15we stated : "The Board however has made an exception to the pre-mature-extension doctrineonlywhere, as inRaytheon Manufacturing,the petitioner actually participated in the negotiation of an extendedcontract and accepted the benefits under such contract." (Emphasissupplied.)Certainly, no such basis exists for making an exceptionhere.With respect to (2), my colleagues appear to be revivingan issuewhich I thought had long since been laid to rest. Thus, by lookingto the intent of theparties in executingtheir contractmy colleaguesare implicitly giving consideration as to whether it was entered intoby them in good faith.However, until today, the Board has consist-ently held that the doctrine was applicable irrespective of thebonafidesof the partiesenteringinto the prematureextensionagreement.16... it isAs the court pointed out in theGeraldine Noveltycase :17 11immaterial whether the new contractwas made ingood faith before10NationalGypsum Company,footnote5, supra;Consolidated Western Steel Corp,93NLRB 1199;Radio Corporationof America,89 NLRB 1226.11Barber Motors, Inc.,footnote5,supra.12The VanIderstine Company,951VLRB 966;Standard Steel SpringCo , 90 NLRB 1805.13Worthington Corporation,103 NLRB 1661 ; LouisvilleRailwayCo,94 NLRB 20;TheCornelius Company,93NLRB 368;GimbelBrothers, Inc.,87 NLRB 449.14 Albion MalleableIronCo , 90 NLRB 1640.15General Electric Company(RiverWorks), 107 NLRB 7010 See for example,American Steel Foundries,footnote5,supra; Celanese Corporation ofAmerica,83NLRB 103;Armstrong Cork Company,80 NLRB 566;United States Finish-ing Company,79NLRB 699;and cases cited therein17 See footnote6, supra SEFTON FIBRECAN COMPANY367the partieswere awareof activities on behalf of the rivalunion orwas merelya device adopted for the very purpose of defeating elec-tioneering for achange of representative."18Inholding that thequestion of good faith plays no part in connection with the applica-tionof the premature-extension doctrine, the Board has stated thatits concern is not the purpose, but the effect of such premature exten-sions.19I have not been apprized of any valid reason for changingthis salutary view. Indeed, in my opinion, by reintroducing the ele-ment of good faith in proceedings of this type my colleagues may wellbe opening a Pandora's box. Thus, if a showing of good faith canrender a prematurely extended contract a bar, all the parties mustbe given anopportunity to offer evidence as to its presence or ab-sence.The result could be that a representation hearing involvingthis issue would assume the character of an unfair labor practice pro-ceeding.I do not believe that such a development would be con-sonant with sound administration of our contract-bar principles.However, even if the good faith of the contracting parties is nowconsidered an element in determining the applicability of the pre-mature-extension doctrine, I seriously question whether it is presenthere.My colleagues base its existence upon their conclusion that therecord does not affirmatively show that the extended contract wasexecuted by the parties for any specific purpose other than to im-plement their long considered determination to join in multiemployerbargaining and was accomplished when the time was ripe for joiningin the group bargaining. But it cannot be gainsaid that the Employerand Intervenorwere alsoundoubtedly aware of the Petitioner's in-terest in the unit as demonstrated by the latter's petitions, the mostrecent of which had been dismissed on March 27, 1953, less than 2months before the extended agreement was executed.Moreover, inmy opinion, no satisfactory reason has been given why the contract-ing parties could not have waited until the end of the term of theexisting agreement before joining in the group bargaining.Althoughthe timing of the extended contract apparently coincided with theconclusion of the group's negotiations with the Intervenor on or aboutJune 1953, there is nothing to show that the Employer could not havebeen made aparty to the multiemployer contract when the existingagreementterminated, particularly in light of the fact that the newcontract wasseparatelysigned by the Employer and the Intervenor'srepresentative.Finally,- I think the departure here made from the premature-extensiondoctrine will encourage and prolongrival unionactivity atperiods considerably in advance of the "MillB" or termination dates18To the same effect,seeNationalGypsum Company,footnote5,supra;Houston Pack-ing Company, 71NLRB 1232.19Standard Steel SpringCompany,footnote 12,supra 368DECISIONS OF NATIONALLABOR RELATIONS BOARDof existing contracts, and will probably require the Board and itsRegional Directors to apply a more lenient policy with respect to en-tertaining petitions filed months in advance of what is now regardedas an appropriate time to institute proceedings looking towards adetermination of representatives. It seems to me that the rule nowadopted will stimulate early rival activity, because the union seekingto challenge the incumbent representative will find it necessary atall times to be able to make a claim of representation and support itby a petition within 10 days 20 and a showing of interest, lest it beforeclosed by the execution of a premature-extension agreement.Moreover, as the Board will not be able to justify dismissing petitionsfiled in midterm of an existing contract by pointing out that the pre-mature-extension doctrine provides a predictable time for filing rivalclaims, I believe many petitions which now would be dismissed asuntimely will be processed or allowed to remain on file. The neces-sary result, in my opinion, will be to prolong rival organizing cam-paigns and thus detract from stability in bargaining relationships.In view of the foregoing, I would find that the premature-extensionrule is applicable here and, as I would therefore find the new agree-ment between the Employer and the Intervenor not a bar, I wouldproceed to a determination of representatives.20General Electric X-Ray Corporation, 67NLRB 997.AMERICAN LIBERTY OILCOMPANYandA.L.SPANN, PETITIONERandOILWORKERSINTERNATIONALUNION,CIO.Case No. 16-RD-113.July 23, 19.54Decision and Direction of ElectionUpon a decertification petition duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer. The petitioner asserts that the Oil WorkersInternational Union, CIO, hereafter referred to as the Union, therecognized representative of employees herein concerned, is no longertheir exclusive representative as defined in Section 9 (a) of the Act.3.A question affecting commerce exists concerning representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.109 NLRB No. 52.